Citation Nr: 0816516	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-08 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Basic eligibility for non-service-connected death pension 
benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The decedent had recognized guerrilla service with the 
Philippine Army from October 21, 1943, to May 31, 1945.  He 
died in April 1995.  The appellant is the decedent's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  According to the death certificate, the decedent died in 
April 1995, at the age of 78, as a result of hypertensive 
heart disease.  

2.  At the time of the decedent's death, service connection 
was not in effect for any disability.

3.  The decedent's hypertensive heart disease did not 
initially manifest until well after his service in the 
military had ended, and is unrelated to his military service; 
he did not have any disability of service origin that 
contributed substantially and materially to his death, or 
hastened it, or otherwise aided or lent assistance to it.

4.  The decedent did not have qualifying service to be 
eligible for VA pension benefits, and therefore the 
appellant, as his surviving spouse, is not eligible for 
VA death pension benefits.  




CONCLUSIONS OF LAW

1.  The decedent's death was not proximately due to or the 
result of a disease or injury incurred or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).

2.  There is no legal eligibility for an award of VA death 
pension benefits to the appellant.  38 U.S.C.A. § 107(a) 
(West 2002); 38 C.F.R. § 3.40 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is 


provided after the initial decision, such a timing error can 
be cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect). 

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In letters dated in August 2004 and June 2005, the RO 
informed the appellant of its duty to assist her in 
substantiating her claims under the VCAA, and the effect of 
this duty upon her claims.  These letters pre-dated the RO's 
August 2005 rating decision.  

The letters informed her that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  She was 
advised that it was her responsibility to send any other 
medical records supporting her claims, or to provide a 
properly executed release so that VA could request the 
records for her.  The appellant was also specifically asked 
to provide any evidence in her possession that pertained to 
her claim. 

The contents of the above letters provided to the appellant 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  She was provided opportunities to submit additional 
evidence.  The purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.  In addition, it appears that all 
obtainable evidence identified by the appellant relative to 
her claims has been obtained and associated with the claims 
file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The decedent's service medical 
records and post-service treatment reports are of record.  It 
is therefore the Board's conclusion that the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection or increased ratings are awarded.  
However, in this case, since the claims in question are being 
denied, such matters are moot.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible and no further assistance to the appellant in 
developing the facts pertinent to the issues on appeal is 
required to comply with the duties to notify and assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Factual Background

The death of the appellant's husband in this case was caused 
by hypertensive heart disease.  At the time of his death, 
service connection was not in effect for any disability.

Service records are entirely negative for any complaints, 
treatment, or diagnosis of symptoms suggestive of heart 
disease.  At separation in 1945, the decedent's examination 
revealed no pertinent complaints or findings, with the 
exception of mild tachycardia.  His blood pressure reading 
was 128/68.

A post-service Medical Certificate shows treatment of the 
decedent for a cough of six weeks' duration with associated 
chest and back pain, low grade fever, easy fatigability, loss 
of appetite, and progressive weight loss.  His blood pressure 
reading was 170/100.  An X-ray report revealed PTB (pulmonary 
tuberculosis).  The decedent's treatment consisted of a short 
course of chemotherapy from May 1990 to November 1990.  

Cause of Death

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

To establish service connection for the cause of a decedent's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312(a) (2007).  For a service-connected 
disability to be the principal cause of death, it must 
singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2007).  For a 
service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c) 
(2007).

The current question is whether service connection is 
warranted for the conditions ultimately identified as having 
caused the decedent's death.  Here, there is no competent 
evidence of any identifiable pathology of the heart, 
including hypertensive heart disease, at any time during 
active military service.  Although mild tachycardia was noted 
at separation, it was not considered indicative of heart 
disease or any abnormality of the heart sufficient to cause 
or result in identifiable disability.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, 
without a finding of an underlying disorder, cannot be 
service connected).  There is also no evidence of 
hypertensive heart disease in the one-year presumptive period 
after the decedent left military service.  

Similarly, post-service medical records do not implicate the 
decedent's in-service mild tachycardia in the development or 
progression of hypertensive heart disease.  In fact, clinical 
records do not mention the decedent's mild tachycardia in 
connection with hypertensive heart disease, and no doctor has 
opined that the decedent's death as a result of hypertensive 
heart disease was related to service.  Furthermore, during 
the decedent's lifetime, service connection was not 
established for any disability.  There is no basis for 
establishing a causal link between the decedent's death from 
hypertensive heart disease and service.  The appellant has 
simply made a contention that this is the case, with no 
medical evidence in support of her argument.  

The Board sympathizes with the appellant in the loss of her 
husband, the decedent.  However, the preponderance of the 
evidence is against the claimant, inasmuch as the competent 
evidence of record indicates that the decedent's death was 
the result of non-service-connected hypertensive heart 
disease.  Therefore, the appellant is not entitled to service 
connection for the cause of his death.  See 38 C.F.R. 
§ 3.312; see also Lathan, 7 Vet. App. at 359; Alemany v. 
Brown, 9 Vet. App.  518, 519 (1996), (citing Gilbert).

Death Pension Benefits

As noted in the Introduction, above, the decedent had 
recognized guerrilla service with the Philippine Army from 
October 1943 to May 1945.  He had no other recognized 
service, and was not a prisoner of war.

This category of service does not qualify the decedent for VA 
pension benefits.  In Cacalda v. Brown, 9 Vet. App. 261, 264 
(1996), it was held that, under 38 U.S.C.A. § 107(a), certain 
service by a decedent before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines is deemed not to be active service for the 
purpose of granting non-service-connected benefits, including 
VA pension benefits, although such a decedent may receive 
other types of VA benefits, e.g., disability compensation 
benefits, where supported by the evidence.  In Cacalda, 
supra, it was noted that this law had been held not to 
violate the United States Constitution, citing 
Quiban v. Decedents Admin, 928 F.2d 1154, 1158 (D.C. Cir. 
1991).  

Here, as in Cacalda, supra, the decedent's recognized 
guerrilla service falls into the service period category 
which expressly has been deemed not to be active military 
service for the purpose of receiving VA non-service-connected 
pension benefits.  Thus, the appellant is not entitled to VA 
death pension benefits, because it must be predicated upon 
the decedent's eligibility.  With his eligibility lacking, so 
too is hers.  And because the law is dispositive of her 
claim, as in Cacalda, supra, her appeal as to this issue must 
be terminated because of the absence of legal merit or the 
lack of entitlement under the law, analogous to Rule 12(b)(6) 
of the Federal Rules of Civil Procedure for failure to state 
a claim upon which relief can be granted.  See, e.g., Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for cause of death is 
denied.

Basic eligibility for non-service-connected death pension 
benefits is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Decedents Affairs


